DETAILED ACTION
This Office action is in response to the amendment filed 12/20/2020. 
The Examiner discussed with Kieran O’Leary (Reg. No. 72,826) about filing a power of attorney (POA) to potentially perform an Examiner’s amendment. As the Applicant has not filed a POA, this action is hereby issued. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0060037 A1) hereinafter Johnson et al. in view of Pottinger (US 2017/0039211 A1) hereinafter Pottinger.
Regarding claim 1, Johnson et al. teaches an apparatus for a memory or storage controller of a computer system, wherein the apparatus comprises: 
interface circuitry for communicating (from one of many suitable “data sources” and “received over a network connection” Paragraph [0015]) with a memory or storage device of the computer system (“data is preferably stored in a columnar database on disk or in volatile memory, but may additionally or alternative stored in any suitable database in any suitable physical location” Paragraph [0065]), and 
processing circuitry configured to: 
determine a hash value based on a approximative hashing function, wherein the approximative hashing function: 
quantizes content of a data block creating a quantized data block (“S132 includes generating degraded-resolution copies of data shards… S132 includes generating data shared copies that contain a subset of the data contained within the originals. For example, S132 may include creating a 1/4 resolution copy of a data shard by taking 1/4 (or approximately 1/4) of the entries of the original and storing them in a new shard” Paragraph [0055]), 
determines a hash value of the quantized data block (“Hashing the classifier field includes mapping values of the classifier field to a hash space using a hashing algorithm” Paragraph [0045], which preferably includes “selecting a hash function that results in degraded-solution copies serving as representative samples of their originals” Paragraph [0056]), and 
based on the hash value, store the quantized data block using the memory or storage device (“…transforming or otherwise modifying data during data structuring (e.g., by hashing values of the classifier field directly) and/or restricting data (S160)” Paragraph [0012]).  
Johnson et al. does not appear to explicitly teach, however, Pottinger teaches wherein the hashing function is user-defined (“the hash function building module 302 can include a builder module 304” Paragraph [0051], wherein “the builder module 304 can be configured to .
The disclosures of Johnson et al. and Pottinger, hereinafter JP, are analogous art to the claimed invention because they are in the same field of endeavor of using hash functions to store data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JP before them, to modify the teachings of Johnson et al. to include the teachings of Pottinger since both JP teach using hash keys to minimize data storage through eliminating duplicate copies of data. Therefore it is applying a known technique (using a hash function utilizing various parameters pre-determined/specified by a user of Pottinger [0053]) to a known device (memory system that hashes a data block [0045] and stores the data block at a degraded resolution [0055] of Johnson et al. [0020]) ready for improvement to yield predictable results (the hash function used to look for similar data content is user/administrator defined, i.e., is user or administrator programmable [0024]), KSR, MPEP 2143. 
Regarding claim 2, JP teaches all of the features with respect to claim 1, as outlined above.
Johnson et al. further teaches wherein the approximative hashing function defines a precision for the quantized data block (“S132 includes generating degraded-resolution copies of data shards… S132 includes generating data shared copies that contain a subset of the data contained within the originals. For example, S132 may include creating a 1/4 resolution copy of a data shard by taking 1/4 (or approximately 1/4) of the entries of the original and storing them in a new shard” Paragraph [0055], thus, the precision is a quarter of the original resolution). 
Pottinger further teaches wherein the hashing function is a user-defined hashing function which defines a user-desired precision for the data block (A “normalized vector 
Regarding claim 4, JP teaches all of the features with respect to claim 1, as outlined above.
	Johnson et al. further teaches the approximative hashing function “selecting a hash function that results in degraded-solution copies serving as representative samples of their originals” Paragraph [0056]). Pottinger further teaches wherein the hashing function is user-defined (“the hash function building module 302 can include a builder module 304” Paragraph [0051], wherein “the builder module 304 can be configured to determine various parameters for building hash functions… the parameters for building a hash function can be pre-determined and/or specified by a user” Paragraph [0053]) and wherein the hashing function is specific to a content type of the data block (“hash value generation module 106 can be configured to generate hash values for content items, as described above. For example, the hash value generation module 106 can generate a hash value for a file based on the contents of the file or based on the structured content, in the file” Paragraph [0035]).
Regarding claim 7, JP teaches all of the features with respect to claim 1 as outlined above.
	Johnson et al. further teaches wherein the quantized data block has a lower precision or lower resolution than the data block (“S132 includes generating degraded-resolution copies of data shards… S132 includes generating data shared copies that contain a subset of the data contained within the originals. For example, S132 may include creating a 1/4 .
Regarding claim 8, JP teaches all of the features with respect to claim 1 as outlined above.
Johnson et al. further teaches wherein the processing circuitry is configured to receive the data block within a write command via the interface circuitry (“data imported… may be from one data source… or multiple data sources” and “…received over a network connection” Paragraph [0015] via “read and write operations” Paragraph [0045]), wherein the quantized data block is stored upon reception of the data block, wherein the data block is discarded after storing of the quantized data block (“S160 may include modifying the data to be stored in degraded resolution (e.g., by removing full resolution copies and generating degraded resolution copies if they don’t already exist)” Paragraph [0072]).
Regarding claim 9, JP teaches all of the features with respect to claim 1 as outlined above.
Johnson et al. further teaches wherein the processing circuitry is configured to provide a memory address for accessing the stored quantized data block (data received indicates a “classifier field” which is used to place or organize the data Paragraph [0025], [0027] of which classifier field includes at least one type of “address” Paragraph [0026]).
Regarding claim 12, JP teaches all of the features with respect to claim 1 as outlined above.
Pottinger further teaches wherein the processing circuitry is configured to determine, whether the quantized data block (Johnson et al. teaches that the determination can be made on the quantized data block “degraded-resolution copies of data shards” Paragraph [0055]) is previously stored within the memory or storage device based on the hash value (“Hash values can be used to determine whether one content item is identical to another,” Paragraph [0003] that is, “a determination can be made that the hash value for the 
Regarding claim 15, JP teaches all of the features with respect to claim 1 as outlined above.
	Johnson et al. further teaches wherein the memory or storage device is a volatile memory device (“some or all of the data may be additionally or alternatively stored in temporary memory (e.g., RAM)” Paragraph [0022]).
Regarding claim 16, JP teaches all of the features with respect to claim 1 as outlined above.
	Johnson et al. further teaches wherein the memory or storage device is a persistent storage device (data is “preferably stored in persistent memory (e.g.,hard disk drives, flash memory)” Paragraph [0022]).
Regarding claim 17, JP teaches all of the features with respect to claim 1 as outlined above.
	Pottinger further teaches wherein the data block comprises numerical data and/or sensor data (“various hash function can be used to generate hash values, or digests, for various types of content items,” of which content items may be “files” such as a “binary file” Paragraph [0025]. Note that data of a binary file is of a numeric file, thus, reads on the data block comprising numerical data).
Claims 19 and 20 are rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP in further view of Swaminathan et al. (US 2016/0357743 A1) hereinafter Swaminathan et al.
Regarding claim 5, JP teaches all of the features with respect to claim 1 as outlined above.
	Johnson et al. further teaches the approximative hashing function (“selecting a hash function that results in degraded-solution copies serving as representative samples of their originals” Paragraph [0056]), and Pottinger further teaches wherein the hashing function is user-defined (“the hash function building module 302 can include a builder module 304” Paragraph [0051], wherein “the builder module 304 can be configured to determine various parameters for building hash functions… the parameters for building a hash function can be pre-determined and/or specified by a user” Paragraph [0053]).
	JP does not appear to explicitly teach, however, Swaminathan et al. further teaches wherein the hashing function is suitable for assigning the data block to a bucket (“write data 414 from one or more requests into a new extent 610 and perform a hash computation, i.e., a hash function, on the new extent to generate a hash value 650” Paragraph [0037]) of a plurality of possible buckets (“a bucket mapping technique 700 is provided that translates the hash value 650 to an instance 720 of an appropriate extent store layer” Paragraph [0039], wherein “the mapping technique divides (e.g., substantially evenly) the hash space of the 48-bit hash value 650 into buckets, that collectively, are representative of the extents and associated extent metadata” Paragraph [0052]. Note the hash space reads on the plurality of possible buckets).
The disclosures of JP and Swaminathan et al. are analogous art to the claimed invention because they are in the same field of endeavor of using hash functions.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of JP and Swaminathan et al. before the effective filing date of the invention, to modify the teachings of JP by including the hash function is suitable for assigning the data block to a bucket of a plurality of possible buckets, as taught by Swaminathan et al.
One of ordinary skill in the art would have been motivated to include the hash function is suitable for assigning the data block to a bucket of a plurality of possible buckets because 
Regarding claim 18, JP teaches all of the features with respect to claim 1 as outlined above.
Johnson et al. further teaches the approximative hashing function (“selecting a hash function that results in degraded-solution copies serving as representative samples of their originals” Paragraph [0056]), and Pottinger further teaches wherein the hashing function is user-defined (“the hash function building module 302 can include a builder module 304” Paragraph [0051], wherein “the builder module 304 can be configured to determine various parameters for building hash functions… the parameters for building a hash function can be pre-determined and/or specified by a user” Paragraph [0053]) and wherein the data block comprises non-numerical content (content items can include structured content such as “a string or text file” Paragraph [0039]).
	JP does not appear to explicitly teach, however, Swaminathan et al. further teaches wherein the hashing function is suitable for assigning the data block to a bucket (“write data 414 from one or more requests into a new extent 610 and perform a hash computation, i.e., a hash function, on the new extent to generate a hash value 650” Paragraph [0037]) of a plurality of possible buckets based on the non-numerical content (“a bucket mapping technique 700 is provided that translates the hash value 650 to an instance 720 of an appropriate extent store layer” Paragraph [0039], wherein “the mapping technique divides (e.g., substantially evenly) the hash space of the 48-bit hash value 650 into buckets, that collectively, are representative of the extents and associated extent metadata” Paragraph [0052]. Note the hash space reads on the plurality of possible buckets).
The disclosures of JP and Swaminathan et al. are analogous art to the claimed invention because they are in the same field of endeavor of using hash functions.

One of ordinary skill in the art would have been motivated to include the hash function is suitable for assigning the data block to a bucket of a plurality of possible buckets because distributing hash buckets across extent store instances uniformly provides load-balancing of write operations while also leveling flash wear in the SSDs of a cluster [0039], thus, extending the life of the memory device.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over BP in further view of Candelaria (US 9141554 B1) hereinafter Candelaria.
Regarding claim 10, JP teaches all of the features with respect to claim 9 as outlined above.
	Johnson et al. does not appear to explicitly teach, however, Candelaria teaches wherein the processing circuitry is configured to provide transparent memory access to the stored quantized data block based on the memory address for accessing the stored quantized data block (“the new entry in the logical block address to hash value table corresponding to the received logical block address is accessed to determine the hash value and tag value corresponding to the logical block address” Column 15, Lines 58-67).
The disclosures of JP and Candelaria, hereinafter JPC, are analogous art to the claimed invention because they are in the same field of endeavor of using hash functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JPC before them, to modify the teachings of JP to include the teachings of Candelaria since JPC teach using hash keys during data access operations. Therefore it is applying a known technique (providing access to 
Regarding claim 11, JP teaches all of the features with respect to claim 9 as outlined above.
	Johnson et al. does not appear to explicitly teach, however, Candelaria teaches wherein the processing circuitry is configured to receive a read command comprising the memory address (“a read request or command is received by the transceiver 104… The receive read request or command includes a logical block address associated with the block of data to be retrieved from memory” Column 15, Lines 46-50), wherein the processing circuitry is configured to provide the quantized data block within a response to the read command (“the new entry in the logical block address to hash value table corresponding to the received logical block address is accessed to determine the hash value and tag value corresponding to the logical block address” Column 15, Lines 58-67).
The disclosures of JP and Candelaria, hereinafter JPC, are analogous art to the claimed invention because they are in the same field of endeavor of using hash functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JPC before them, to modify the teachings of JP to include the teachings of Candelaria since JPC teach using hash keys during data access operations. Therefore it is applying a known technique (receiving a read command and providing a quantized data block in response to the read command of Candelaria, Column 15, Lines 46-67) to a known device (memory system that hashes a data block [0045] and stores the data block at a degraded resolution [0055] of Johnson et al. [0020]) ready for improvement to yield predictable results (a memory address is provided for accessing . 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP in further view of Wang et al. (US 2016/0350324 A1) hereinafter Wang et al.
Regarding claim 13, JP teaches all of the features with respect to claim 12 as outlined above.
JP does not appear to explicitly state, however, Wang et al. teaches wherein the storing of the quantized data block avoids writing a new data record within the memory or storage device if the quantized data block is previously stored within a data record within the memory or storage device (“If the subsequent or associated blocks are predicted to be duplicate, they are not written to physical storage. Instead, the reference counter associated with an entry in a key-value table is incremented. During in-line deduplication, a duplicate block is not written to physical storage; instead, the hash of the duplicate block is calculated and the key-value table is updated accordingly” Paragraph [0013]).  
The disclosures of JP and Wang et al., hereinafter JPW, are analogous art to the claimed invention because they are in the same field of endeavor of using hash functions.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of JPW et al. before the effective filing date of the invention, to modify the teachings of JP by including avoiding writing a new data record if the quantized version is previously stored, as taught by Wang et al.
One of ordinary skill in the art would have been motivated to avoid writing a new data record within the memory if the quantized version is previously stored to reduce the amount of extraneous insertions and deletions from the key-value table [0015] during the course of performing deduplication [0002]. One of ordinary skill in the art should also understand that 
Regarding claim 14, JP teaches all of the features with respect to claim 13 as outlined above.
	Wang et al. further teaches wherein the quantized data block is stored within a data record with a reference count for the quantized data block (“when the hash of a unique block is calculated, a new entry is created in the key-value table 202 of the chunk store, and the ReferenceCount of the hash is initialized at one” Paragraph [0020]. Note that an entry of the key-value table reads on the data record), wherein the storing of the quantized data block comprises updating the reference count of the data record associated with the quantized data block if the quantized data block is previously stored within the data record within the memory or storage device (“As duplicates of a block are discovered, the ReferenceCount is incremented” Paragraph [0020]. As outlined above, the ReferenceCount is associated with each entry, such that in the key-value table, “key = hash(Block A)” points to “value=<ReferenceCount, AddressOfData”>” Paragraph [0020]. Note that the incrementing of the ReferenceCount reads on the updating of the reference count associated with the hash).
Response to Amendment
With respect to applicant's cancellation of claim 21, the restriction requirement is withdrawn. 
With respect to applicant's amendment to claim 13 in regards to minor informalities, the claim objection is withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2, 4-5, and 7-20 are not persuasive.
Applicant firstly argues, on page 7 of the Remarks, thats the classifiers in Johnson are not quantized versions of a data block because they are metadata used to identify a data block and not versions. Examiner respectfully points out that the claim recites “quantizes content of a data block”. Metadata and data are both content of a data block. While not all data necessarily has to be metadata, all metadata has to be data. Under the broadest reasonable interpretation of the claim, creating a lower resolution copy of a data share by taking some of the entries (i.e., ¼) of the original and storing them in a new shard reads on the quantization. As Applicants have also argued that “Johnson’s data shards are a subset of data, not quantized data as recited by claim 1,” (see page 4), Examiner suggests incorporating further detail as to what comprises “quantized” data.
Applicant secondly argues, that only the classifier field is hashed in Johnson and not the content of the data. As discussed above, metadata reads on content of the data block. It appears that Applicants are arguing that the quantized data block itself is being hashed. However, the claim presently recites to “determine a hash value of the quantized data block,” and hashing the classifier is still representative of the hash value of the quantized block. That is, under the broadest reasonable interpretation of the claim, a hash value of the quantized data block could be determined by either 1) hashing information from the original data block or 2) hashing information from the quantized data block. 
Upon cursory inspection, it would appear that amending the limitation of “determines a hash value of the quantized data block” to clearly recite that quantized block itself is hashed would eliminate the former interpretation and likely overcome the prior art of record, subject to further search and consideration. Examiner notes that this amendment was to be the point of discussion for the Examiner’s amendment, had Applicants filed a power of attorney, as requested.
Applicant thirdly argues, the quantizing taught by the Application is not akin to the generation of degraded resolution copies of data shards. Applicant argues that the data shards In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of quantizing is constraining a larger set of values to a smaller set, thus, generating copies that contain a subset of the original is quantizing. However, it appears Applicants mean quantizing to be “rounding,” thus, Examiner suggests this aspect is incorporated into the claim.
Applicant fourthly argues that the user-defined hashing function of claim 1 clearly comprises two ordered components, thus, claim 1’s hashing function determines whether a data block is like another data block prior to it hashing it. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hashing function determining similarly between data blocks prior to the hashing) are not recited in the rejected claim(s). It appears that Applicants are arguing that there are two hashing operations that occur, which is not claimed. Applicants also argue determining similarity and duplicates, which are also not claimed. 
Applicant fourthly argues, on page 9 of the Remarks, that Pottinger does not teach a user-defined hashing function because there is no reference to the quantization component. The Pottinger reference was relied upon to show that hashing functions can be “user-defined,” and therefore does not need to teach the quantization component. While Applicant argues that neither references teaches the quantization element of claim 1, Examiner notes that Applicant’s 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JANE WEI/Examiner, Art Unit 2139